Case 4:20-cv-10682-MFL-DRG ECF No. 18, PageID.196 Filed 09/01/21 Page 1 of 4




                      UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF MICHIGAN
                           SOUTHERN DIVISION

ROBERT W. FRAYER, JR.,

             Plaintiff,                             Case No. 20-cv-10682
                                                    Hon. Matthew F. Leitman
v.

NSF INTERNATIONAL,

          Defendant.
__________________________________________________________________/

              ORDER GRANTING DEFENDANT’S MOTION
             FOR LEAVE TO FILE UNDER SEAL (ECF No. 16)

      On August 30, 2021, Defendant NSF International filed a motion for summary

judgment in this action. (See Mot., ECF No. 17.) In support of that motion, NSF

seeks to reference and attach as exhibits (1) a 300-page internal investigative report

related to NSF’s automotive certification program and (2) a letter it received citing

certain compliance concerns that led to the internal investigation. NSF has now

asked the Court for “leave to file its Motion for Summary Judgment and [the letter

and investigate report] under seal, and [leave to] file a public version of the Motion

for Summary Judgment with [the] confidential information redacted.” (Mot. for

Leave to File Under Seal, ECF No. 16.) For the reasons stated below, NSF’s motion

is GRANTED.




                                          1
Case 4:20-cv-10682-MFL-DRG ECF No. 18, PageID.197 Filed 09/01/21 Page 2 of 4




      “The courts have long recognized ... a ‘strong presumption in favor of

openness’ as to court records,” and “[t]he burden of overcoming that presumption is

borne by the party that seeks to seal them.” Shane Group, Inc. v. Blue Cross Blue

Shield of Michigan, 825 F.3d 299, 305 (6th Cir. 2016) (quoting Brown & Williamson

Tobacco Corp. v. FTC, 710 F.2d 1165, 1179 (6th Cir. 1983)). “The burden is a heavy

one,” and “‘[o]nly the most compelling reasons can justify non-disclosure of judicial

records.’” Id. (quoting In re Knoxville News-Sentinel Co., 723 F.2d 470, 476 (6th

Cir. 1983)). “Moreover, the greater the public interest in the litigation’s subject

matter, the greater the showing necessary to overcome the presumption of access.”

Id. Nevertheless, it is well settled that “[e]very court has supervisory power over its

own records and files, and access [to those records] has been denied where court

files might have become a vehicle for improper purposes.” Nixon v. Warner

Communications, Inc., 435 U.S. 589, 598 (1978). When the Court must strike a

balance between the public’s interest in full disclosure of judicial proceedings and

the interests of litigants in keeping information confidential to protect the privacy

and the integrity of their affairs, “‘the privacy interests of innocent third parties

should weigh heavily in a court’s balancing equation.’ ” Shane Group, 825 F.3d at

308 (quoting United States v. Amodeo, 71 F.3d 1044, 1050 (2d Cir. 1995)).

      Here, the Court concludes that the balance between the public’s interest in full

disclosure and the NSF’s interest in keeping matters related to its internal



                                          2
Case 4:20-cv-10682-MFL-DRG ECF No. 18, PageID.198 Filed 09/01/21 Page 3 of 4




investigative report confidential weighs in favor of sealing.            The internal

investigative report includes proprietary and confidential information related to the

“core” of NSF’s business practices, such as “NSF’s specific proprietary policies and

procedures for developing safety, quality, and efficiency standards.” (Mot. for Leave

to File Under Seal, ECF No. 26, PageID.72.) Thus, sealing the investigative report

and related letter is necessary to protect NSF’s competitive business interests.

Moreover, and more importantly, sealing the internal investigative report will protect

the privacy interest of innocent third parties.      The report includes “specific”

information about NSF’s customers and “auditing and testing data” from those

customers. (Id.) That information is “subject to confidentiality agreements” with

NSF’s customers, and those customers have not granted NSF consent to “produce

[that] information publicly.” (Id., PageID.72-73.) NSF – and its customers –

therefore have a compelling interest in keeping information from the investigative

report private. On the other hand, the public’s interest in the investigative report is

low. This is a private dispute, and the limited nature of the sealing here does not

unduly burden the public’s interest in an open forum. Finally, NSF has persuaded

the Court that there are no other means available to preserve NSF’s competitive

interests and the confidentiality of the customers referenced in the investigative

report.




                                          3
Case 4:20-cv-10682-MFL-DRG ECF No. 18, PageID.199 Filed 09/01/21 Page 4 of 4




      Accordingly, the Court GRANTS NSF’s Motion for Leave to File Under Seal

(ECF No. 16). NSF is AUTHORIZED to (1) file its internal investigative report

and the letter that led to the internal investigation under seal, (2) file an unredacted

version of its Motion for Summary Judgment under seal, and (3) file a version of its

Motion for Summary Judgment publicly that redacts the confidential references to

its internal investigative report and the letter that precipitated that report.

      IT IS SO ORDERED.

                                         s/Matthew F. Leitman
                                         MATTHEW F. LEITMAN
                                         UNITED STATES DISTRICT JUDGE

Dated: September 1, 2021

       I hereby certify that a copy of the foregoing document was served upon the
parties and/or counsel of record on September 1, 2021, by electronic means and/or
ordinary mail.

                                         s/Holly A. Monda
                                         Case Manager
                                         (810) 341-9764




                                            4
